UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5142



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DENNIS EUGENE ROSS, a/k/a Doorknob,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:07-cr-00401-GRA-1)


Submitted:   July 17, 2008                 Decided:   August 14, 2008


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis Eugene Ross pled guilty to being a felon in

possession of a firearm and ammunition, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2), 924(e) (2000), and the district court

sentenced him to 180 months in prison and five years of supervised

release.   On appeal, Ross’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting, in her

opinion, there are no meritorious grounds for appeal but raising

the issues of whether the district court complied with Fed. R.

Crim. P. 11 when it accepted Ross’s guilty plea, and whether the

district court committed plain error in sentencing him to 180

months in prison.   Ross was notified of his right to file a pro se

supplemental brief but has not done so.     We affirm.

           Appellate counsel first questions whether the district

court complied with Fed. R. Crim. P. 11 in accepting Ross’s guilty

plea, but she alleges no error by the district court and concludes

the court fully complied with the rule.   Because Ross did not move

in the district court to withdraw his guilty plea, we review any

challenge to the adequacy of the Rule 11 hearing for plain error.

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).   We

have reviewed the record and find no plain error in the district

court’s acceptance of Ross’s guilty plea.

           Appellate counsel next questions whether the district

court committed plain error in sentencing Ross to serve 180 months


                               - 2 -
in prison, but she alleges no error and concludes the district

court did not err and his sentence is not unreasonable.

            We review Ross’s sentence for abuse of discretion.            See

Gall v. United States, 128 S. Ct. 586, 590 (2007).        The first step

in this review requires us to ensure that the district court

committed no significant procedural error, such as improperly

calculating the guideline range.          United States v. Osborne, 514

F.3d 377, 387 (4th Cir.), cert. denied, 128 S. Ct. 2525 (2008).            We

then consider the substantive reasonableness of the sentence,

taking into account the totality of the circumstances.              Gall, 128

S. Ct. at 597.      We presume that a sentence within a properly

calculated guideline range is reasonable.        United States v. Allen,

491 F.3d 178, 193 (4th Cir. 2007); see also Rita v. United States,

127 S. Ct. 2456 (2007) (upholding our presumption).

            In sentencing, the district court should first calculate

the guideline range and give the parties an opportunity to argue

for the sentence they deem appropriate.         United States v. Pauley,

511 F.3d 468, 473 (4th Cir. 2007).        The court should then consider

the 18 U.S.C. § 3553(a) (2000) factors to determine whether they

support the sentence requested by either party.               Id.    While a

district court must consider the statutory factors and explain its

sentence,   it   need   not   discuss   every   factor   on    the   record,

particularly when the court imposes a sentence within a properly

calculated guideline range.       United States v. Johnson, 445 F.3d


                                  - 3 -
339, 345 (4th Cir. 2006).   “[W]hen a judge decides simply to apply

the Guidelines to a particular case, doing so will not necessarily

require lengthy explanation.”   Rita, 127 S. Ct. at 2468.

           We have reviewed the record and find Ross’s sentence is

procedurally and substantively reasonable, and the district court

did not err or abuse its discretion in imposing the sentence.

First, the district court properly calculated Ross’s guideline

range.    Because Ross had three or more prior convictions for a

violent felony and/or serious drug offense, his offense level under

U.S. Sentencing Guidelines Manual § 4B1.4 (2006) was thirty-three

before his three-level reduction for acceptance of responsibility.

With a criminal history category VI and the fifteen-year mandatory

minimum under 18 U.S.C. § 924(e), Ross’s advisory guideline range

was 180 to 210 months in prison followed by three to five years of

supervised release.   After considering the guidelines as advisory

and the factors under 18 U.S.C. § 3553(a), the district court

reasonably determined a sentence of 180 months in prison and five

years of supervised release was appropriate.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm the district court’s judgment.   This

court requires that counsel inform her client, in writing, of his

right to petition the Supreme Court of the United States for

further review.   If the client requests that a petition be filed,


                                - 4 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 5 -